DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-9, 12-13, 15-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 10231113 in view of Ryu et al. US 20160286385 in view of Starsinic et al. US 20140330952.
Regarding claim 9, A device, comprising: one or more processors (Service Capability Exposure Function (SCEF), Figure 2, element 260, Figure 5), configured to: receive provisioning data identifying an application server and an internet of things (IoT) device (SCEF comprising a group manager manages device groups associated with application server, Figure 1, element 150, group manager receives information from provisioning system, Figure 1, element 160, associating a particular UE device with a particular HSS device, column 10, lines 54-58, the devices are IoT devices, claim 9).
Huang does not explicitly disclose providing, to a network device of a network associated with the device, a request for reachability data associated with the device; receive, from the network device, the reachability data associated with the device based on the request for the reachability data; the reachability data to be provided to the application server to enable the application server to provide data to the device. Huang does not disclose a firewall. Ryu discloses the SCEF sends a monitoring request for UE reachability from the application server to HSS and MME, para. 0443-0445, Figure 20, and when detecting the monitoring event such as UE reachability, the MME/SGSN sends a UE reachability notification/report to the SCEF and the UE reachability notification may be delivered to the SCS/AS through the SCEF, para. 0458, 0462.  Ryu discloses a MTC-interworking Function manages interworking between the MTC server and a core network and functions as the proxy for authenticating a control plane request from the MTC server, and functions related to a trigger indication before the MTC server sets up communication with a 3GPP network, para. 0392.  Before the filing of the invention it would have been obvious to modify Huang and IoT device and system with Ryu’s firewall and Ryu’s reachability request and notification.  One of ordinary skill in the art would be motivated to do so for monitoring or supporting the reachability of user equipment, para. 0003.
Huang and Ryu do not explicitly disclose causing a trigger for a packet to be provided to the IoT device; receive, from the IoT device, the packet that includes a network address of the IoT device and a port identifier of a port of the IoT device to be utilized by the application server, provide, to a firewall associated with the application server, an identifier of the IoT device, the network address of the IoT device, and the port identifier of the port of the IoT device to be utilized by the application server; and cause, via the firewall, the network address of the IoT device, and the port identifier of the port of the IoT device to be provided to the application server to enable the application server to provide data to the IoT device.  
Starsinic discloses an Internet of Things system, Figure 1, para. 0002 and discloses an application Server wants to communicate with a device application but the device has no IP address or the application Server does not know the device's IP address, a device trigger refers to a message that is initiated by an application Server and sent to a device over the control plane and the device triggers can be used to instruct a device application to initiate communications with the application server and to provide the device with an IP address from a dynamic host configuration protocol server if it does not already have one, so that it can then communicate with the server para. 0035-0036.  Starsinic discloses the device transmits the instructions for trigger, which include the identification of the port number on which the device or gateway application or service layer listens for triggers, to the server when registering with the server, para. 0040.
Before the filing of the invention it would have been obvious to modify Huang and Ryu to include Starsinic’s trigger messaging.  One of ordinary skill in the art would be motivated to do so a service layer can make various requests including that devices be triggered, and that the service layer receive notifications when devices are connected to the network, Abstract.
Regarding claim 12, The device of claim 9, wherein the device includes a service capability exposure function or a network exposure function (Service Capability Exposure Function (SCEF), Figure 2, element 260, Figure 5).

Regarding claim 13, The device of claim 9, Huang and Ryu do not disclose wherein the one or more processors are further configured to cause the IoT device to initiate a setup of a packet data network connection based on the trigger for the packet.  Starsinic discloses an Internet of Things system, Figure 1, para. 0002 and discloses an application Server wants to communicate with a device application but the device has no IP address or the application Server does not know the device's IP address, a device trigger refers to a message that is initiated by an application Server and sent to a device over the control plane and the device triggers can be used to instruct a device application to initiate communications with the application server and to provide the device with an IP address from a dynamic host configuration protocol server if it does not already have one, so that it can then communicate with the server para. 0035-0036.  
Before the filing of the invention it would have been obvious to modify Huang and Ryu to include Starsinic’s trigger messaging.  One of ordinary skill in the art would be motivated to do so a service layer can make various requests including that devices be triggered, and that the service layer receive notifications when devices are connected to the network, Abstract.
Regarding claim 15, The device of claim 9, Huang does not disclose wherein the one or more processors are further configured to: cause the application server to provide the data to the IoT device based on the reachability data indicating that the IoT device is awake and ready to receive the data from the application server, or cause the application server to refrain from providing the data to the IoT device based on the reachability data indicating that the IoT device is unreachable and unable to receive the data from the application server.  Ryu discloses the SCEF sends a monitoring request for UE reachability from the application server to HSS and MME, para. 0443-0445, Figure 20, and when detecting the monitoring event such as UE reachability, the MME/SGSN sends a UE reachability notification/report to the SCEF and the UE reachability notification may be delivered to the SCS/AS through the SCEF, para. 0458, 0462.  Ryu discloses a monitoring event such as UE reachability reporting is instructed along with an explicit or implicit indication indicating that data needs to be transmitted at step S2001, the MME/SGSN determines a power saving function applied to the UE, para. 0448.  Before the filing of the invention it would have been obvious to modify Huang and IoT device and system with Ryu’s reachability request and notification.  One of ordinary skill in the art would be motivated to do so for monitoring or supporting the reachability of user equipment, para. 0003.
Claims 1, 4, 7, 16 and 18 are rejected under the same rationale.
Regarding claim 8, Huang does not disclose wherein the reachability data associated with the user equipment includes at least one of a power saving mode schedule, an extended discontinuous reception schedule, a current reachability status of the user equipment, a last reachable date and/or time associated with the user equipment, a next reachable date and/or time associated with the user equipment, a last disconnect date and/or time associated with the user equipment, or a next disconnect date and/or time associated with the user equipment.  Ryu discloses the SCEF sends a monitoring request for UE reachability from the application server to HSS and MME, para. 0443-0445, Figure 20, and when detecting the monitoring event such as UE reachability, the MME/SGSN sends a UE reachability notification/report to the SCEF and the UE reachability notification may be delivered to the SCS/AS through the SCEF, para. 0458, 0462.  Ryu discloses a monitoring event such as UE reachability reporting is instructed along with an explicit or implicit indication indicating that data needs to be transmitted at step S2001, the MME/SGSN determines a power saving function applied to the UE, para. 0448.  Before the filing of the invention it would have been obvious to modify Huang and IoT device and system with Ryu’s firewall and Ryu’s reachability request and notification.  One of ordinary skill in the art would be motivated to do so for monitoring or supporting the reachability of user equipment, para. 0003.
Claims 6 and 20 are rejected under the same rationale.


Allowable Subject Matter
Claims 2-3, 5, 10-11, 14, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468